EXHIBIT 2.1 AGREEMENT AND PLAN OF MERGER by and among THE KROGER CO., VIGOR ACQUISITION CORP. and VITACOST.COM, INC. Dated as of July 1, 2014 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS & INTERPRETATIONS 2 Certain Definitions 2 Additional Definitions 10 Certain Interpretations 13 ARTICLE II THE OFFER 13 The Offer 13 Company Actions 17 Company Board of Directors and Committees; Section 14(f) of Exchange Act 19 Top-Up Option 21 ARTICLE III THE MERGER 23 The Merger 23 The Effective Time 23 The Closing 23 Effect of the Merger 23 Certificate of Incorporation and Bylaws 24 Directors and Officers 24 Effect on Capital Stock 24 Exchange of Certificates 27 No Further Ownership Rights in Company Common Stock 29 Lost, Stolen or Destroyed Certificates 29 Necessary Further Actions 29 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE COMPANY 30 Organization; Good Standing 30 Corporate Power; Enforceability 30 Requisite Stockholder Approval 30 Non-Contravention 31 Required Governmental Approvals 31 Company Capitalization 32 Subsidiaries 33 i TABLE OF CONTENTS (continued) Page Company SEC Reports and Listing Requirements 34 Company Financial Statements 34 No Undisclosed Liabilities; Off-Balance Sheet Arrangements 36 Absence of Certain Changes 36 Material Contracts 36 Real Property 39 Personal Property and Assets 40 Intellectual Property 40 Tax Matters 42 Employee Plans 43 Labor Matters 45 Permits 46 Compliance with Laws 46 Environmental Matters 47 Litigation 48 Insurance 48 Related Party Transactions 49 Brokers 49 Opinion of Financial Advisor 49 State Anti-Takeover Statutes 49 Schedule TO; Schedule 14D-9 and Proxy Statement 49 ARTICLE V REPRESENTATIONS AND WARRANTIES OF PARENT AND ACQUISITION SUB 50 Organization; Good Standing 50 Corporate Power; Enforceability 51 Non-Contravention 51 Required Governmental Approvals 51 Litigation 52 Schedule TO; Schedule 14D-9 and Proxy Statement 52 Ownership of Company Capital Stock 53 Brokers 53 ii TABLE OF CONTENTS (continued) Page Operations of Acquisition Sub 53 Funds 53 ARTICLE VI COVENANTS OF THE COMPANY 53 Interim Conduct of Business 53 No Solicitation 56 ARTICLE VII ADDITIONAL COVENANTS 58 Reasonable Best Efforts to Complete 58 Antitrust Filings 59 Proxy Statement 60 Company Stockholder Meeting; Short-Form Merger 61 Company Board Recommendation 62 Public Statements and Disclosure 63 Anti-Takeover Laws 64 Access; Confidentiality 64 Section 16(b) Exemption 65 Directors’ and Officers’ Indemnification and Insurance 65 Employee Matters 68 Obligations of Acquisition Sub 69 Notification of Certain Matters 69 Certain Litigation 70 Treatment of Company Warrants 70 ARTICLE VIII CONDITIONS TO THE MERGER 70 Conditions 70 ARTICLE IX TERMINATION, AMENDMENT AND WAIVER 71 Termination Prior to the Acceptance Time 71 Termination Before or After Acceptance Time and Prior to Effective Time 72 Notice of Termination; Effect of Termination 72 Fees and Expenses 73 Amendment 74 iii TABLE OF CONTENTS (continued) Page Extension; Waiver 74 ARTICLE X GENERAL PROVISIONS 75 Survival of Representations, Warranties and Covenants 75 Notices 75 Assignment 76 Confidentiality 76 Entire Agreement 76 Third Party Beneficiaries 77 Severability 77 Remedies 77 Governing Law 78 Consent to Jurisdiction 78 WAIVER OF JURY TRIAL 78 Company Disclosure Letter References 78 Counterparts 79 ANNEX AConditions to the Offer EXHIBIT A Form of Tender and Support Agreements iv AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (this “ Agreement ”) is made and entered into as of July1, 2014 by and among The Kroger Co., an Ohio corporation (“ Parent ”), Vigor Acquisition Corp., a Delaware corporation and a wholly-owned subsidiary of Parent (“ Acquisition Sub ”), and Vitacost.com, Inc., a Delaware corporation (the “ Company ”). W I T N E S S E T H: WHEREAS, it is proposed that Acquisition Sub shall commence a tender offer (the “ Offer ”) to acquire all of the outstanding shares (the “ Company Shares ”) of Common Stock, par value $0.00001 per share, of the Company (the “ Company Common Stock ”), at a price of $8.00 per Company Share, net to the holder thereof in cash (such amount, or any higher amount per Company Share that may be paid pursuant to the Offer, being hereinafter referred to as the “ Offer Price ”), all upon the terms and subject to the conditions set forth herein; WHEREAS, it is also proposed that, as soon as practicable following the consummation of the Offer, Acquisition Sub will merge with and into the Company (the “ Merger ”) in accordance with the General Corporation Law of the State of Delaware (the “
